The State, through the district attorney, has filed a motion for rehearing, emphasizing the contention that the intent of the appellant constituted a jury question upon which there was conflicting evidence and that the conflict having been solved in favor of the State, the *Page 281 
reversal of the judgment of conviction was not within the scope of the authority of the Court of Criminal Appeals. The reversal of the judgment by a majority of the court is founded upon the opinion that the record presents no conflict of evidence but that it is apparent that the act of the appellant was a trespass and that there was no intent to steal the hogs.
We are constrained to overrule the State's motion for rehearing, and it is so ordered.
Overruled.